I dissent. In addition to what is said by Justice Angellotti I desire to emphasize the point that the condition of the sewer pipe when uncovered shows conclusively, that many of the joints had never been cemented on the lower half, or that the water had been allowed to rise in the trenches where they were laid before the cement had time to set. If this fact could have been known by the inspectors appointed by the city to watch the work as it progressed it must have been known by the representatives of the contractor in charge of the work. They must have known, in other words, that the contract was being violated, and that the sewer as constructed would be practically valueless *Page 436 
when turned over to the city. They must have known that the reports of the city's inspectors, to the effect that the work was being done according to the contract, were false and deceptive. This knowledge on the part of its agents in charge of the work, knowledge which must be imputed to the plaintiff, deprives it of any claim to the estoppel upon which it relies.